     Case 3:20-cv-00783 Document 7 Filed 02/05/21 Page 1 of 2 PageID #: 29




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   HUNTINGTON DIVISION


WILLIAM MICHAEL SMITH ,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 3:20-0783

WESTERN REGIONAL JAIL and
CORRECTIONAL FACILITY;
PROPERTY OFFICER.

                               Defendants.

                          MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Cheryl A. Eifert, United States Magistrate Judge,

for submission to this Court of proposed findings of fact and recommendations for disposition,

pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of fact and

recommends that the Court dismiss the action. ECF No. 4.

       Mr. Smith filed two objections. First, he requests that the Court appoint him counsel. The

Court must deny this request because there is no right to an attorney for civil suits. Second, Smith

reiterates his belief that his complaint has merit because Western Regional Jail confiscated his

property and then lost it. ECF No. 5. However, the Magistrate Judge did not recommend dismissal

because she found Smith’s allegations to be without merit. She found that federal court (which,

unlike state court, is limited in the cases it may hear) is the incorrect forum for this case. As the

Magistrate Judge states on pages five and six of her findings, Smith cannot file claims in federal

court before exhausting other avenues for relief. For example, Smith may file a complaint with the
      Case 3:20-cv-00783 Document 7 Filed 02/05/21 Page 2 of 2 PageID #: 30




West Virginia Legislative Claims Commission, which has previously awarded inmates monetary

damages for property lost by the Regional Jail. 1

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge (ECF No. 4); DENIES Plaintiff’s Application to Proceed Without

Prepayment of Fees and Costs (ECF No. 1); DENIES Plaintiffs’ Motion for Appointment of

Counsel (ECF No. 6); DISMISSES the action with prejudice; and REMOVES the civil action for

the docket of the court.

        The Court DIRECTS the Clerk to forward copies of this written opinion and order to all

counsel of record, and any unrepresented parties.

                                                   ENTER:           February 5, 2021




1
  See, e.g., Brent M. Combs v. Regional Jail Authority (CC-11-0048) Report of Court of Claims, available at
http://www.wvlegislature.gov/joint/Court/Reports/archive/COC_Volume29.pdf (awarding $15.45 to inmate after the
Regional Jail confiscated then lost the inmate’s book); Deuley v. Regional Jail Authority (CC-11-0242) (awarding
inmate $535.00 after Regional Jail confiscated then lost the inmate’s clothing and other items).

                                                      -2-
